       Case 7:18-cv-02606-NSR-AEK Document 67 Filed 11/25/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------X
JAMES THORPE,

                                   Plaintiff,                    18 Civ. 2606 (NSR) (AEK)

                 -against-                                       ORDER

D’ANNUNZIO CONSTRUCTION CORP, et al.,

                                   Defendants.
-------------------------------------------------------------X

THE HONORABLE ANDREW E. KRAUSE, U.S.M.J.

        Defendant J. D’Annunzio & Sons, Inc. sent a subpoena in this matter to Walmart, seeking

the production of a circumscribed set of Plaintiff’s pharmacy records. Because of Walmart’s

professed limitations in its ability to filter the requested information and provide the precise set

of records sought in the original subpoena, Defendant had to issue a new subpoena to Walmart,

seeking the production of Plaintiff’s pharmacy records in their entirety. Because of the

potentially sensitive nature of some of the information included in those records, the Court

directed that the subpoenaed records be produced directly to the Court for in camera review.

The Court has now received the subpoenaed records from Walmart, and has reviewed the records

to determine if they contain information that should not be produced to Defendants in this

litigation. None of the information contained in the documents reviewed by the Court falls

within the categories specified for protection. Accordingly, the Court concludes that the entire

subpoena response from Walmart can be released. Chambers will simultaneously transmit a
      Case 7:18-cv-02606-NSR-AEK Document 67 Filed 11/25/20 Page 2 of 2




copy of the Walmart records to all counsel of record via e-mail. The Court will retain the

original copy of the records that were provided by Walmart for in camera review.

Dated: November 25, 2020
       White Plains, New York                SO ORDERED.


                                             _____________________________________
                                             ANDREW E. KRAUSE
                                             United States Magistrate Judge




                                                2
